Order entered October 6, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00844-CV

                              IN RE J.H., Relator

        Original Proceeding from the 422nd Judicial District Court
                         Kaufman County, Texas
                    Trial Court Cause No. 95585-422

                                    ORDER

     Before the Court is relator’s October 5, 2020 motion to clarify order granting

stay. We DENY the motion.




                                            /s/   JOHN G. BROWNING
                                                  JUSTICE